Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Nelson D. Runkle on 3 September 2021.

The application has been amended as follows: 

Claim 12, last paragraph:
	control the electronic device to receive at least part of the RF wave whose beam width has been adjusted from the first beam width to a second beam width based on, at least, the transmitted sensing data via the plurality of patch antennas.

Reasons for Allowance
Claims 1-15, as filed 30 June 2021 and as further amended above, are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 is allowable over the prior art of record because the prior art of record, taken alone or in combination, does not teach, suggest, or render obvious a wireless power transmitter comprising plurality of patch antennas controlled to transmit power via RF beams with controllable beam width, and operated to "receive sensing data about a posture of an electronic device associated with rotation of the electronic device via the communication circuit from the electronic device, and adjust a beam width of the RF wave formed by the plurality of patch antennas from the first beam width to a second beam width based on, at least, the received sensing data". As previously discussed, Leabman, Bell, and other prior art of record disclose RF beaming wireless power transmission systems which may generally adjust beam width in response to communication regarding movements or changes to the corresponding receiving device. However, the prior art does not sufficiently teach or suggest specifically the transmitter adjusting the beam width of the RF beam based on communicated information regarding the receiver's sensed posture/physical rotation as argued by Applicant and as understood in light of the Specification/Drawings. Claim 1, in light of the Specification and Drawings, therefore overcomes the cited prior art of record.
Claims 2-11 are allowed for being dependent on claim 1.
Claim 12 recites an electronic device operated together with corresponding wireless power transmitter, the electronic device receiving power wirelessly via RF beams from the transmitter and including essentially the same corresponding operation of claim 1 regarding transmitting data on sensed device posture and the transmitted RF wave beam width being adjusted based on the posture information as understood in light of Applicant's remarks and 
Claims 13-15 are allowed for being dependent on claim 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A SHIAO whose telephone number is (571)270-7265.  The examiner can normally be reached on Mon-Fri: 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/DAVID A SHIAO/Examiner, Art Unit 2836      

/HAL KAPLAN/Primary Examiner, Art Unit 2836